UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7627


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARVIN FITZGERALD WALKER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:02-cr-00684-JFA-1; 0:07-cv-70008-JFA)


Submitted:   January 13, 2011             Decided:   January 21, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marvin Fitzgerald Walker, Appellant Pro Se. Leesa Washington,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marvin Fitzgerald Walker appeals the district court’s

order denying his motion for a certificate of appealability.           We

have     reviewed   the   record   and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Walker, Nos. 0:02-cr-00684-JFA-1; 0:07-

cv-70008-JFA (D.S.C. Sept. 28, 2010).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                    2